Clark, J.,
“In all cases-a person accused of a crime of any grade, whether a felony or a misdemeanor, has a right to offer in his defense testimony of his good character.” State v. Henry , 50 N. C., 65; State v. Johnson, 60 N. C.. 151; State v. Laxton, 75 N. C., 216; 3 Am. & Eng. Enc., 111. This right is not dependent upon the defendant having been examined as a witness in his own behalf, and was recognized long before defendants were made competent to testify. It is limited to evidence of general character and opens the door, which would be otherwise closed, to the prosecution to show the defendant’s general bad character either by cross examination or by other witnesses. Bex v. Stannard, 7 Carr. & P., 673; 2 Hawkins P. C., Ch. 46, Sec. 194. In excluding the testimony there was error.
Error.